[Cite as Hall v. Dept. of Transp., 2010-Ohio-6652.]

                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




GEORGETTE D. HALL

        Plaintiff

        v.

DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2010-07610-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} “1)      Plaintiff, Georgette D. Hall, filed this action against defendant,
Department of Transportation (ODOT), contending her 2007 Toyota Scion was
damaged as a proximate cause of negligence on the part of ODOT in maintaining a
hazardous condition on State Route 104 in Franklin County. Plaintiff related her car
was damaged when it struck a big pothole “right before Groveport/Parson exit” on State
Route 104. In her complaint, plaintiff submitted an invoice for automotive repair dated
August 14, 2009 reflecting costs for tire replacement (four), wheel replacement (two),
and four wheel alignment, totaling $1,195.00. Plaintiff requested damage recovery in
that amount. The filing fee was paid.
        {¶ 2} “2)      Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact that the City of Columbus and not ODOT bears the
maintenance responsibility for the section of State Route 104 where plaintiff’s incident
occurred.       Defendant advised that, “the City of Columbus takes care of this
intersection.” Defendant stated that, “[i]n sum, the City of Columbus is responsible for
the maintenance of the roadway upon which plaintiff’s incident occurred (and) [a]s such,
the City of Columbus is the proper party to plaintiff’s claim.” The site of the damage
incident was not on a roadway area maintained by ODOT.
       {¶ 3} “3)    Plaintiff did not respond.
                                 CONCLUSIONS OF LAW
       {¶ 4} 1)     R.C. 2743.01(A) provides:
       {¶ 5} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments, boards, offices, commissions, agencies, institutions, and other state
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶ 6} 2)     R.C. 2743.02(A)(1) states in pertinent part:
       {¶ 7} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. To the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶ 8} 3)     R.C. 5501.31 in pertinent part states:
       {¶ 9} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 10} The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.


                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




GOERGETTE D. HALL

        Plaintiff

        v.

DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2010-07610-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Georgette D. Hall                                 Jolene M. Molitoris, Director
8104 Artisan Way                                  Department of Transportation
Reynoldsburg, Ohio 43068                          1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
10/1
filed 10/15/10
Sent to S.C. reporter 2/2/11